Learned, P. J.,
dissenting :
The alteration of an instrument does not vitiate, unless it changes the effect. To cross a t or to dot an i does not vitiate. (Hunt v. Bennett, 6 Mass., 519; Brown v. Pinkham, 18 Pick. 172.) Then the question must be, did this erasure change the effect. The note was dated in 1870, and was for the payment, at two years, of $2,000, with interest semi-annually, “ in gold or its equivalent.” The italicized words were erased in 1873) after the note had become payable.
I. This was a promise to pay a sum of money, not to deliver a certain quantity of gold. (Kimpton v. Bronson, 45 Barb., 626; and Rodes v. Bronson, 34 N. Y., 649.) (The reversal of this last case in 7 Wallace, 229, on the ground that the legal tender act did not apply to existing contracts was itself reversed in the legal tender cases. [12 Wall., 459].)
II. Since the existence of two currencies, one of coin and the other of paper, it has been held that parties might specially contract for payment in coin, and might, on such a contract, recover coin. (Chrysler v. Renois, 43 N. Y., 209.)
III. But the parties in this case made no such contract. They contracted for payment not in gold, but in gold or its equivalent. *12They must have meant something by that alternative. They did not mean that the defendant might pay by delivering as much of any commodity, which he might choose, as the gold would bujr. For instance, the defendant could not have paid his interest by delivering as much pig iron as thirty-five dollars in gold would buy. That is not the meaning of “ equivalent ” in this place. But the word means the legal equivalent. And that is paper currency. Even silver coin was not a legal tender to this amount. (U. S. Revised Statutes, section 3586.) So that could not be a legal equivalent. But “ greenbacks ” were a legal tender to any amount, and Were a legal equivalent for the gold. This principle'was distinctly decided in the case of a bill of exchange having the same expression. (Jones v. Smith, 48 Barb., 552.)
What else can “equivalent” mean? It does not mean as many “ greenbacks ” as could be bought in market for the gold. For in Chrysler v. Renois, (ut supra), it was held that a debt, payable in gold, was not tobe collected in “ greenbacks ” equal to the market value of the gold. But “equivalent” refers to the other currency, conferred upon the country by Congress — the paper equivalent, declared to be just as good as gold for pay- ' ing debts.
If the parties had intended to make the interest payable exclusively in gold, they should have said so. Such a construction ought not to be given to a contract which expressly provides for payment in something else. The words, “in gold or its equivalent,” therefore authorized a payment either in gold or in “ greenbacks,” and the erasure did not change the legal effect.
IY. Again: the points submitted by both parties show that they construe these words to be applicable to the interest only, and not to the principal. And we may, therefore, safely assume that such is the true construction. If this be so, then, after the maturity of the note, this clause did not apply. After the maturity of the note, it drew only such interest as was given by statute. (Brewster v. Wakefield, 22 How. [U. S.], 118; Burnhisel v. Firman, 22 Wall., 170.) On this ground, therefore, the erasure made no change whatever in the future effect of the note. For the clause had ceased to b.e operative.
*13The judgment should be reversed and a new trial granted, costs to abide the event.
Judgment affirmed, with costs.